Title: From George Washington to John Jay, 31 August 1779–1 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          West point August the 31st[–1 Sept.] 1779
        
        I have been duly honoured with Your Excellency’s Letters of the 20th and 24th with the papers to which they refer.
        The Acts of the 16th—17th & 18th have been communicated to the Army, in a manner calculated to inspire a proper sense of them.
        I hope they will have a good effect. As far as my information extends, they have given great satisfaction. It is only to be lamented, that the state of our money should make such large grants necessary and still more so—that they may contribute to encrease the evil which produced them. I am happy to hear, that there are farther Resolutions on the same subject under consideration, as it will be essential to place the whole Army on the footing of equality, in proportion to their respective situations and advantages.
        Without knowing that an application had been made to Congress on the subject of Officers going to Canada, I had given such directions to Colonel Bland, as in my judgement appeared proper. I am sorry to find they differed from the views of Congress: But in compliance with their sense, I now inclose a Letter to Colo. Bland countermanding my former Orders, which if Congress think proper, I request the favour of Your Excellency to transmit. I also send an Extract from my former Letter to Colo. Bland respecting this affair, by which Congress will perceive, that General Philips’s request was not consented to, in the form in which it was made for the Officers to go by land. I have the Honor to be with sentiments of the highest respect & esteem Yr Excellency’s most Obed. Sert
        
          Go: WashingtonSeptr 1:
        
        
          P.S. I transmit Your Excellency a York paper of the 28th—and also an Extract from a Letter received from Lt Col. Taylor at Elizabeth Town of the 30th. They contain more particular information with respect to Admiral Arbuthnot’s arrival & his Fleet, than any I have obtained before.
        
      